Title: From John Adams to Thomas Digges, 15 April 1780
From: Adams, John
To: Digges, Thomas


     
      Paris Ap. 15. 1780
     
     Yours of April 6. I have this day received. That of 28 Ultimo received. That of 20th not.
     Let me beg of you to send me duplicates, of Pamphlets, as they come out, when you send Letters to another Gentleman. Any Banker in London who will draw upon, Me or Mr. Grand the Banker for the Expence of them, shall be punctually paid, or I will get Mr. Grand to desire some Banker of his Correspondence to pay you, or the Bookseller if any one, will undertake to send them to me. Political Pamphlets I mean respecting the present War, and the actual State of Things. It is of much Importance to me, and perhaps to others, that I should have all these Things as soon as possible and that they should be my Property that I may have the Use of them to myself as long as I please, and send them where, and as soon as I please. If Almond, will send me his Newspaper, by you, I will pay him or you in the manner I mentioned above. I want also that Vol. of Remembrancer called prior Documents in which is the History of the rise and Progress of the disputes with Amer. I wrote you, on the 6th of Ap. by Post, an Account, of some News from America. Since which have seen a Letter from a Passenger. The Account he gives of the storm or rather Hurricane that happened to Clinton, i.e so soon after his departure, that it is impossible he should have escaped it, is terrible, it makes Humanity shudder, even in this Case, which is the least entitld to its feelings of any Disaster of the Kind that ever happend. It is impossible by this account, that one of his Ships should be upon the Amer. coast. They must be all driven off, somewhere. Time will discover. I sent you a Pamphlet by Dr. L. Have no Papers of present. When I have you shall have them, or the substance. I wish to know, the Effect in England of another storm from the North?
     Adieu
     
     
      
       Ap. 16.
      
     
     Least the other method should not succeed, I send you four Guineas to pay for Pamphlets and Papers. I take already, regularly by another Channel, the general Advertiser and Morning Post. You need not therefore send me these, but subscribe for as many other Papers as you think proper, and send them always by private Hands, with all the Pamphlets that can through any light on the great systems of Business now in Agitation. Send me a note of the Expence, and it shall be remitted without delay. I am determined to Spare no Expence of this Sort, insert the inclosed in all the Papers if you please. It is of Importance, that I should, in my present situation be known to be faithfull to our Allies and Alliances, and in good Understanding with this Court. To this End I pray you to publish this Extract, of a Letter, in the original, or translated as you think proper, and with such an Introduction as you think proper.
     
      5 O Clock
      I have since found means to accomplish, that if you call on Mr. Teissier old Broad Street, he will pay you, the Money for what you send of Papers and Pamphlets.
     
    